Citation Nr: 1036580	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-19 682	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.  



REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.  
Thereafter, he served with the Army Reserves from April 1978 to 
May 1996.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which denied the benefit sought on appeal.  

In September 2008, the Board remanded the matter for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2008, the Board remanded the matter on appeal to 
ascertain the Veteran's periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) and to 
obtain a VA examination.  Although VA examinations were obtained 
in December 2009 and May 2010, the Board finds that a remand for 
another VA examination is necessary.  

As previously stated, the Veteran is essentially contending that 
his foot problems were the result of his Reserve service.  The 
Reserve records reflected that in March 1983, the Veteran 
complained of bruising on his right foot secondary to pressure 
from his boots.  In a May 1986 report of medical history, the 
Veteran reported foot trouble and pain in both feet after 
prolonged standing and that he wore tennis shoes for arch 
support.  A May 1986 examination found his feet to be normal.  In 
a January 1992 report of medical history, the Veteran indicated 
that he had foot trouble and that he could not wear new boots and 
arch problem was noted.  A January 1992 examination reflected 
that his feet were abnormal and bilateral symptomatic pes planus 
was found.  In April 1995, the Veteran complained of jungle rot 
for one year and the assessment was skin fungus possible on the 
toes (athlete's foot).

As the Veteran is contending that his chronic foot problems began 
during his Reserve service, the issues with regard to the 
Veteran's service are (1) whether he became disabled from an 
injury to his feet or from a disease of the feet, or from 
aggravation of a preexisting foot injury or disease, during a 
period of ACDUTRA; or (2) whether he became disabled from an 
injury to his feet, or from aggravation of a preexisting foot 
injury, during a period of INACDUTRA.

On remand, a February 2010 deferred rating decision indicated 
that the RO was able to verify from orders in the Veteran's 
service information that the Veteran was on a two-week ACDUTRA 
period from June 7, 1986, to June 21, 1986, from June 14, 1992, 
to June 27, 1992, and from April 21, 1995, to May 7, 1995.  The 
RO was not able to determine whether the periods of March 1983, 
May 1986, January 1992, and April 1995 were during a period of 
ACDUTRA.  The RO noted that Army Reserve obligation requires once 
a month INACDUTRA weekend and usually requires a two week ACDUTRA 
period once a year.  

The December 2009 VA examiner diagnosed right foot severe pes 
planus with midfoot collapse and left foot pes planus status post 
amputation to the second, third, and fourth digit secondary to 
osteomyelitis.  In May 2010, the examination report was returned 
to the examiner for clarification following the February 2010 
deferred rating decision.  The examiner opined that as a result 
of clarification, it is less likely as not that bilateral pes 
planus which predated the Veteran's January1992 retention 
examination was aggravated by his Reserve service.  The examiner 
noted that the RO was unable to verify that the reports dated in 
March 1983, May 1986, January 1992, and April 1995 occurred 
during ACDUTRA.  The examiner referenced information regarding 
the causes of adult acquired flatfoot.  The examiner commented 
that there was no documentation available in the medical records 
to support an injury related to his feet or to corroborate 
aggravation of pes planus during a period of ACDUTRA or 
INACDUTRA.  

The Board finds that additional information is needed from a VA 
examiner before a decision can be reached in this matter.  In 
this regard, although the RO was only able to verify the two-week 
ACDUTRA periods from June 7, 1986, to June 21, 1986, from June 
14, 1992, to June 27, 1992, and from April 21, 1995, to May 7, 
1995, the Board is unclear whether the examiner considered that 
the Veteran did have approximately two weeks of ACDUTRA on an 
annual basis between 1978 and 1996 as well as one weekend a month 
of INACDUTRA between 1978 and 1996.  Even though the exact dates 
could not be verified, the VA examiner must nevertheless consider 
the impact of Reserve service of two weeks a year and one weekend 
a month for approximately 20 years on the Veteran's feet.  The 
examiner primarily commented that the Veteran's pes planus was 
not the result of an identified injury during his Reserve 
service.  However, the examiner did not specifically address 
whether the pes planus was the result of a disease during his 
ACDUTRA service as well.  Moreover, although the examiner 
concluded that the Veteran's bilateral pes planus pre-existed his 
January 1992 retention examination, she did not explain how she 
reached this conclusion.  Accordingly, a remand is necessary for 
clarification.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should return the examination 
report to the person who conducted the May 
2010 VA examination for clarification, if 
possible.  If not, schedule the Veteran for a 
VA examination to evaluate his claimed 
chronic foot problems.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, the examiner should 
state a medical opinion as to the likelihood 
(likely, unlikely, at least as likely as not) 
that any current foot problems are the result 
of a disease or injury incurred in or 
aggravated during the Veteran's Army Reserve 
service from April 1978 to May 1996, as 
opposed to its being due to some other factor 
or factors. 

In particular, the examiner should address 
whether it is at least as likely as not that 
the Veteran became disabled from a disease 
or injury of his feet incurred in or 
aggravated beyond its natural progression as 
the result of two weeks of ACDUTRA on an 
annual basis between April 1978 and May 1996. 

The examiner should also address whether it 
is at least as likely as not that the Veteran 
became disabled from an injury of his feet 
incurred in or aggravated beyond its natural 
progression as the result of one weekend a 
month of INACDUTRA between April 1978 and May 
1996.

When rendering any conclusions, the examiner 
should consider the rigors of 
ACDUTRA/INACDUTRA to include marching and 
prolonged standing.  The examiner should also 
observe that the Veteran's regular work 
history during that time frame (1978-1996) as 
detailed during the May 2010 VA examination 
which appears to have involved prolonged 
standing.  The examiner should also comment 
on the etiology of pes planus, to include how 
it likely developed in the Veteran's case.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather that the medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

2.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


